Citation Nr: 1100403	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-34 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to an initial compensable rating for a left ring 
and little finger disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from July 1999 to March 2006.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), that granted service 
connection and assigned a 0 percent rating for a left ring finger 
and little finger disability, effective March 14, 2006.  In April 
2010, the Veteran testified before the Board at a hearing held at 
the RO.  In June 2010, this matter was remanded by the Board for 
further development.


FINDING OF FACT

The Veteran's left ring finger and little finger disability has 
been manifested by subjective complaints of pain, weakened grip, 
and decreased dexterity and objective evidence of a limited range 
of motion.  On repetitive use, there was no change in active or 
passive range of motion due to painful motion, weakness, impaired 
endurance, incoordination, instability, or acute flares.  The 
disability did not produce loss of use of the Veteran's left 
hand.  Ankylosis of the left ring and little fingers has not been 
shown.


CONCLUSION OF LAW

The criteria for an initial compensable rating for a left ring 
and little finger disability were not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 4.124a, 
Diagnostic Codes 5003, 5010, 5230 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010).  The 
notice must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Further, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the 
error did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d 881 (2007).

In June 2006, prior to and after the initial adjudication of the 
claim, the Veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  She was told that 
she needed to provide the names of any person, agency, or company 
who had additional records to help decide her claim.  She was 
informed that VA would review her claim and determine what 
additional information was needed to process her claim, schedule 
a VA examination if appropriate, obtain VA medical records, 
obtain service records, and obtain private treatment reports as 
indicated.

There is no allegation from the Veteran that she has any evidence 
in his possession that is needed for a full and fair adjudication 
of this claim.

The Veteran notified of what type of information and evidence she 
needed to substantiate a claim for an increased rating in June 
2006 and March 2010.  Therefore, the Veteran has actual knowledge 
of the rating element of an increased rating claim.

Therefore, the Board finds that adequate notice was provided to 
the appellant prior to the transfer and certification of the 
Veteran's case to the Board and complied with the notice 
requirements.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA's duty to assist includes 
(1) obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records or 
other records relevant to active duty and VA or VA-authorized 
medical records; and, (4) providing medical examinations or 
obtaining medical opinions if necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2010).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or recurrent 
symptoms of a disability, (2) an in-service event, injury, or 
disease, (3) current disability may be associated with the in-
service event, and (4) there is insufficient evidence to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service medical records relevant 
to the issue on appeal have been requested or obtained.  VA 
examinations pertinent to the Veteran's claim were obtained in 
June 2006, July 2008, and pursuant to the Board's June 2010 
remand in September 2010.  A review of those reports of 
examination reveals that all subjective and objective findings 
necessary for evaluation of the Veteran's claim were observed and 
recorded.  Thus, the examinations appear complete and adequate.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is necessary 
under those provisions.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities found in 38 
C.F.R. Part 4.  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10 (2010).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  The Board will also consider entitlement to staged 
ratings to compensate for times since filing the claim when the 
disability may have been more severe than at other times during 
the course of the claim on appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of the 
musculoskeletal system that becomes painful on use.  38 C.F.R. 
§ 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 
(2010).  However, the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 (2010) should only be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  38 C.F.R. § 4.45 
(2010).  For the purpose of rating disability from arthritis, the 
interphalangeal, metacarpal, and carpal joints of the upper 
extremities are considered groups of minor joints, ratable on a 
parity with a major joint.  38 C.F.R. § 4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2010).  The criteria for rating 
traumatic arthritis in Diagnostic Code 5010 direct that the 
evaluation of arthritis be conducted under DC 5003, which states 
that degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2010).  In the absence of 
limitation of motion, X-ray evidence of arthritis involving two 
or more major joints or two or more minor joint groups, will 
warrant a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more major 
joint groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, Note 1 (2010).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  The 
use of terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 C.F.R. 
§§ 4.2, 4.6 (2010).

The Board has rated the Veteran's left ring and little finger 
disability under multiple diagnostic codes to determine if there 
is any basis to increase the assigned rating.  Such ratings 
involve consideration of the level of impairment of a Veteran's 
ability to engage in ordinary activities, to include employment, 
as well as an assessment of the effect of pain on those 
activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010).

The diagnostic codes pertaining to impairment of the fingers 
apply different disability ratings based upon whether the major 
or minor arm is affected.  38 C.F.R. § 4.71a, Diagnostic Codes 
5216-5230 (2010).  In this case, the evidence shows that the 
Veteran is left-handed, and thus the ratings for the major hand 
apply.  38 C.F.R. § 4.69 (2010).

Diagnostic Codes 5216-5227 (unfavorable and favorable ankylosis 
of the fingers), and the diagnostic criteria pertaining to 
impairment of the nerves are not applicable in this claim because 
the medical evidence does not show that the Veteran has any of 
those conditions.  Specifically, the service treatment records 
and June 2006, July 2008, and September 2010 VA examinations do 
not demonstrate any objective finding of ankylosis or 
neurological disorder in the left ring and little finger.

The Veteran's left ring finger and little finger 
disability(status post fracture ring finger and fifth finger of 
the left hand) has been rated 0 percent disabling under 
Diagnostic Code 5230, for limitation of motion of the ring or 
little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2010).

The Board has evaluated the Veteran's left ring finger and little 
finger disability under multiple diagnostic codes to determine if 
there is any basis to increase the assigned ratings.  Such 
ratings involve consideration of the level of impairment of a 
veteran's ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010).

The Veteran's service treatment records include a February 2006 
report of medical that indicates an assessment of a left hand 
spiral fracture finger.  A June 2006 report of medical history 
indicates that a disability of the Veteran's fourth digit knuckle 
caused problems with prolonged writing.

In a June 2006 statement, the Veteran complained of daily and 
recurrent problems, including pain, with her dominant left hand.  
She indicated that she was unable to fully bend her fourth digit 
which impacted her employment, especially when conducting written 
inventories in the performance of her job assignments.

On VA general medical examination in June 2006, it was noted that 
the Veteran sustained a spider fracture to the ring finger of her 
left hand in 2002 that was treated with a splint and a brace.  
The Veteran could not lift anything heavy with her left hand and 
complained of that she was unable to completely flex her ring 
finger.  Writing caused aches and flare-ups occurred once or 
twice a week with pain rated a seven out of ten on the pain 
scale.  The Veteran applied ice to her fingers and took Advil.  
Pain affected activities such as writing and heavy lifting.  On 
examination of the left hand, when the Veteran made a fist the 
fourth finger was 3 centimeters away from the palmar crease.  The 
fifth finger was 2 centimeters away from the palmar crease.  
Thumb opposition with all fingers was normal.  The Veteran held a 
pen with the fourth finger sticking out and not flexed.  She 
complained of difficulty writing for prolonged periods of time.  
However, grip strength was normal and there was no evidence of 
atrophy of the hand muscles.  Sensory examination was intact.  
Following repeated opening and closing of the left hand, the same 
was noted with the fourth and fifth finger.  An X-ray examination 
indicated status post fracture of the ring finger, treated and 
resolved with residuals of limitation of flexion of the ring and 
pinky finger.

On VA examination in July 2008, the Veteran complained of 
difficulty lifting heavy items with her left hand, an inability 
to completely flex the ring finger, and aching with writing.  She 
complained of flare-ups once per week with pain rated a seven out 
of ten on the pain scale.  The Veteran continued to apply ice to 
her fingers and took Advil as needed.  She stated that she was 
able to function at work but had missed some time from work over 
the past year primarily due to knee pain.

On examination, the left hand indicated no atrophy of the hand 
muscles.  There was no tenderness of the finger joints or any 
swelling of the fourth and fifth finger.  When the Veteran made a 
fist the fourth finger was about 5 centimeters away from the 
palmar crease and did not completely bend.  Thumb opposition with 
the fourth finger was about 3 centimeters away.  Thumb opposition 
with the fifth finger was normal.  On grip strength, there was a 
decreased grip on the left compared to the right side.  However, 
no sensory deficit was noted.  There was no change in active or 
passive range of motion during repetitive testing or any 
additional losses of range of motion of the fourth and fifth 
finger due to painful motion, weakness, impaired endurance, 
incoordination, instability, or acute flares.  The Veteran was 
diagnosed with status post fracture ring and fifth finger with 
limited motion and a normal X-ray examination.

At the April 2010 hearing, the Veterans Law Judge observed that 
the Veteran's carpal metacarpal joint, where the finger meets the 
hand, did not bend.  There was a little bending with the middle 
joint.  When straightened out, the Veteran's ring and pinky 
finger pointed back towards the top of the hand away from the 
palm of the hand, but did not entirely flatten when she tried to 
place her hand down flat on the table.  The pinky finger pointed 
out and was slightly swollen at the carpal metacarpal joint at 
the knuckle and varied in appearance compared to the right hand 
which was not affected.

The Veteran testified that she worked as a calibration 
technician.  She had a special waiver because she could not lift 
any items over fifty pounds.  The Veteran testified that she was 
unable to solder components and was turned down for an 
administrative assistant position due to an inability to type and 
maintain written notes for an extended period of time during 
which her hand became sore and tired.  She testified that she was 
unable to force her fingers to touch at the tips.  The Veteran 
had to relearn how to write and used a special keyboard and 
mouse.  She also testified that she had problems grasping with 
the left hand.  The Veteran testified that she experienced 
excruciating pain and tenderness if she forced the finger to bend 
and that she was unable to write for prolonged periods of time.

Pursuant to the Board's June 2010 remand, the Veteran was 
afforded a VA hand, thumb, and fingers examination in September 
2010.  The examiner observed the Veteran writing her signature 
and inquired as to why she did not properly hold the writing 
instrument.  She did not use her left thumb or long and index 
finger all of which were completely intact and functional.  
Instead, the Veteran held the instrument with her thumb and 
overlapped the pencil over the ring finger.  She replied that she 
had never thought about the way she held a writing instrument.

Hyperextension of the left ring proximal interphalangeal (PIP) 
joint had worsened and she experienced pain, locking, stiffness, 
swelling, and instability primarily with the left ring finger and 
to a lesser degree with the fifth finger that occurred when she 
used the hand for a short period of time.  Pain was rated a six 
out of ten on the pain scale and lasted for less than one hour.  
No surgery had been performed and the Veteran's activities of 
daily living were not impaired.  Her occupation as a metrology 
specialist, measuring minute weights with electrical equipment, 
had not been affected by her left fourth and fifth finger 
disability.  The Veteran did not use a brace and occasionally 
took Excedrin for pain.

On examination, there was a minimal degree of acute distress 
referable to the Veteran's left fourth and fifth finger.  There 
was abnormal positioning of the fingers and she displayed her 
left ring finger with a 20 degree hyperextension deformity that 
disappeared when she relaxed the finger.  She wore a wedding ring 
on the left fifth finger that could be easily removed and 
replaced.  There was an opposition gap from the tip of the left 
ring finger of 6 centimeters to the distal palmar crease in 
making a fist and 3 centimeters when the examiner passively 
flexed the finger, although the Veteran jumped in apparent pain 
at end point.  There was no gap from the opposing thumb to all 
four fingers on the left hand.  The small finger had a 6 
centimeter gap between the tip of the finger to the palm and it 
appeared as though the Veteran's flexor tendon did not function 
normally.  The Veteran's grip strength was good on the left 
although she let her ring and small finger stick out.  The PIP 
joint of the left ring finger was tender to light touch.  The 
left ring finger at the metacarpal phalangeal joint was 
hyperextended 20 degrees compared to the uninjured right ring 
finger.  There was no obvious muscle atrophy of the left hand and 
sensation was intact.  The Veteran had generalized extensive 
ligamentous laxity and it was very easy to passively flex her 
wrist to bring her thumb to the volar forearm on the left and 
right wrist.  She had a pseudoswan neck deformity of the left 
ring finger and fifth finger with hyperextension of the PIP 
joints without flexion of the distal interphalangeal (DIP) joints 
which was a usual component of a true swan neck deformity.  At 
rest in the coronal plane, there was a 3 millimeter gap between 
the tip of the fifth finger and the ring finger that could easily 
be corrected.

Range of motion of the left ring metacarpophalangeal joint (MP) 
joint was from 0 to 90 degrees flexion.  The PIP joint had 0 to 
35 degrees flexion.  The DIP joint had 0 to 35 degrees flexion.  
For the left little finger, range of motion was 0 to 90 degrees 
flexion of the MP joint.  No active flexion was possible for the 
DIP or PIP joints .  The PIP join had 0 to 90 degrees passive 
flexion only.  The DIP joint had 0 to 40 degrees passive flexion 
only.  The impression was old volar plate injury on the left ring 
proximal interphalangeal joint.  There was proximal 
interphalangeal hyperextension laxity at both the ring and small 
finger of the left hand, likely secondary to generalized 
ligamentous laxity, and a connective tissue disorder.  The 
examiner opined that the loss of flexor tendon function of the 
left fifth finger was as likely as not due to the injury in 
service.  However, the examiner opined that the Veteran's 
connective tissue disorder was related to a nondisplaced and 
nonoperated spiral oblique fracture of the left ring finger 
proximal phalanx.  Photographs taken that day revealed left hand 
deformities.  However, there was no change in the active or 
passive range of motion during repetitive testing against 
resistance and no additional losses of range of motion were 
observed for the left hand ring and fifth finger due to painful 
motion, weakness, impaired endurance, incoordination, 
instability, or acute flares.

The Board concludes that a compensable rating is not warranted 
for the left ring and little finger disability at any time during 
the pendency of the appeal.  While range of motion of the left 
ring finger and little finger was limited with pain, there was no 
evidence of traumatic arthritis, muscle injury, or ankylosis on 
VA examination in June 2006, July 2008, and September 2010.  The 
Board finds that a higher rating is not warranted because there 
is no evidence of favorable or unfavorable ankylosis of the left 
ring and little finger, and there are no X-ray indications of 
arthritis.  38 C.F.R. § 4.124a, Diagnostic Code 5230 (2010).

The Veteran contends that her left ring and little finger 
disability should be evaluated under Diagnostic Code 5223, which 
contemplates favorable ankylosis of two digits of one hand.  
However, since the competent medical evidence is negative for any 
clinical findings of favorable ankylosis, Diagnostic Code 5223 
cannot serve as a basis for an increased rating in this case.  
38 C.F.R. § 4.124a, Diagnostic Code 5223 (2010).

The September 2010 examination did not find ankylosis, nor did 
previous examinations.  That examination found that the Veteran 
only had passive flexion of the DIP and PIP joints of the left 
little finger.  Where the PIP joint is ankylosed and there is a 
gap of more than 5.1 centimeters between the fingertip and the 
proximal transverse crease of the palm with fingers flexed to the 
extent possible, the finger can be rated for unfavorable 
ankylosis.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the Hand 
(2010).  However, the rating for unfavorable ankylosis of the 
little finger is 0 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5227 (2010).  However, the Board cannot find ankylosis of the 
left ring finger.  No signle joint of that finger is ankylosed.  
Therefore, the Board can at most find limitation of motion of 
that finger, which also warrants a 0 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5230 (2010).  When those two ratings are 
combined, the rating remains 0 percent.  In order to warrant a 10 
percent rating, the evidence would need to show at least 
favorable anklyosis of both the ring and little fingers.  
38 C.F.R. § 4.71a, Diagnostic Code 5223 (2010).  That is not 
shown by the evidence of record, and the Board finds that an 
increased rating it not warranted.

The Board has determined that the Veteran is not entitled to a 
compensable disability rating for the Veteran's left ring finger 
and little finger disability during the pendency of the appeal 
under any of the rating criteria applicable.  Consideration has 
been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  The 
Board has considered the Veteran's complaints of pain, and all 
evidence of record related to limitation of motion, 
incoordination, fatigability, and pain on motion in determining 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to an initial compensable rating .  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  On VA examination in June 
2006, July 2008, and September 2010, the Veteran complained of 
left ring and little finger pain, however pain did not affect 
range of motion of the Veteran's fingers.

As the range of motion of the Veteran's left ring and little ring 
finger was not found to be restricted or associated with pain, 
the Board finds that even if the Veteran does experienced flare-
ups of her left ring and little ring finger disability, there is 
no evidence which suggests that, on repetitive use, the Veteran's 
service-connected left ring and little finger disability would be 
restricted such that the requirement for an increased rating 
would be met.  Therefore, even considering the effects of pain on 
use there is no probative evidence that the service-connected 
disability causes such limitation that an increased rating is 
warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Thus, the Board finds that there 
is no basis for assigning an initial compensable rating for a 
left ring and little finger disability.  38 C.F.R. § 4.124a 
(2010).

The Board notes that in a June 2006 statement, the Veteran 
indicated that she was unable to fully bend her fourth finger 
which impacted her employment, especially when conducting written 
inventories in the performance of her job assignments.  However, 
on VA examination in July 2008, the Veteran stated that she had 
missed some time from work over the past year primarily due to 
knee pain.  On VA examination in June 2010, the Veteran indicated 
that her occupation as a metrology specialist had not been 
affected by her left fourth and fifth finger disability.  
Therefore, the Board finds that there is no evidence that the 
Veteran's service-connected left ring and little finger 
disability presents such an unusual or exceptional disability 
picture at any time so as to require consideration of an 
extraschedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2010).  The objective medical evidence of record 
shows that manifestations of the Veteran's service-connected left 
ring finger and little finger disability do not result in a 
marked functional impairment in any way or to a degree other than 
that addressed by VA's Rating Schedule.  The schedular rating 
criteria are designed to compensate for average impairments in 
earning capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, 
the degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2010).  Consequently, the Board concludes that referral of this 
case for consideration of an extraschedular rating is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996).

Accordingly, the Board finds that an initial compensable rating 
is not warranted for the Veteran's left ring finger and little 
finger disability during the pendency of the appeal.  The 
preponderance of the evidence is against the assignment of any 
higher rating for a left ring finger and little finger 
disability.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for a left ring finger and little 
finger disability, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


